DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21 has been cancelled.
Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, step (c ) is not clear what it means determining the level of fC1-1NH in the dried blood spot based on the level of the C1s substrate product measured in step (b). It is not clear how the level of C1-1NH can be determined just by measuring the level of C1 substrate product. Please clarify. 

With regard to claim 15, it is not clear what kind of disease or disorder for the treatment simply based on the level of fC1-1NH1.  Claim 15 depends on claim 1. Claim 1 only measures a level of C1-1NH1 from a subject that has no indication of any illness. 

With regard to claim 16, this claim depends on claim 2 which is further detailing some step for measuring fC1-1NH1. Again no particular disease or illness is recited in claim 2. Therefore the feature of “identifying the subject as a candidate for treatment of the disease” lacks antecedent basis.  Moreover, it is not clear whether the identifying step needs a comparison, i.e. healthy control group (See claim 14). 

With regard to claim 17, it is not clear how one can identify the subject as being at risk or having C1-1NH1 deficiency-mediated disease. This step needs comparison between the level of the subject with that of a healthy control group (see claim 14). 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 14 does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. fC-1NH1 in samples, and (2) correlating with C1-1NH1 deficiency disorder. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No.   
 
Using conventional mass spectrometry in analyzing blood sample, such as spotting blood on plate, drying and extracting followed by mass spectrometry analysis is a routine practice in the field as shown by either Cozma (US 20200355700) or Martin (J. Amer. Soc. Mass Spectrometry 2013, 24:1242)(see below).

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cozma (US 20200355700).

Cozma teaches detecting target proteins in a blood sample by spotting blood sample on a filter paper (DBS), drying the blood followed by extracting proteins from the sample and subjecting to mass spectrometry analysis (See Abstract and section 0052-53; 0059, 0093). The mass spectrometry analyzes targets proteins including C4 protein and C1-esterase inhibitor (C1-1NH)(See section 0093).  

With regard to claim 8, the extraction was conducted at room temperature for 3-16 hours (See section 0104-106).

With regard to claims 12-17, the level of C1-1NH can be used for diagnosis of hereditary angioedema type I or II (See section 0002-0003). 

With regard to claim 18-20, the treatment for hereditary angioedema include kallikrein inhibitor, bradykinin receptor antagonist (See section 0005).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feussner (Transfusion 2014 54:2566) in view of Cozma or Martin (J. Amer. Soc. Mass Spectrometry 2013, 24:1242).

C1 esterase inhibitor has been associated with C1-1NH1 deficiency disorder, such as hereditary angioedema (HAE type I and II). C1-1NH1 has also been used for treating the HAE patients (read on claims 12-16). Feussner studies the purity and concentration of commercial C1-1NH for treatment of HAE. Feussner uses mass spectrometry in analyzing the concentration of C1-1NH (See Abstract; Materials and Methods, page 2569 left column “protein mass”; Table 2 and 3).  
However, Feussner does not explicitly teach measuring blood samples with the step of spotting blood on a plate, drying the blood, extracting proteins followed by mass spectrometry analysis. 

Martin reference is in an analogous field, i.e. analyzing target proteins of blood samples from subject’s finger prick.  Martin teaches collecting dried blood sample (from dried blood spots “DBS”), trypsizining followed by mass spectrometry analysis (see Abstract; Materials and Methods; Figure 1).  Note, using such technique in analyzing blood sample is well-known and commonly practiced in the field. 

Cozma reference has been established above that Cozma teaches spotting blood samples on filter paper, drying the blood, extracting the blood proteins followed by mass spectrometry (See above). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Cozma or Martin in measuring C1-1NH from the blood sample of a subject with reasonable expectation of success because mass spectrometry is a routine practice in the field, and blood sample collection and drying (“DBS”) is also well-known in the field. One ordinary skill in the art would have reasonable anticipation of success when employing these conventional steps.

With regard to claim 6, PBS buffer was used in extraction. 

With regard to claim 7, the DBS is a filter paper (See Martin Introduction).

With regard to claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the time of drying the blood for at least 3 hours at room temperature since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).

With regard to claim 16-18, the treatment for HAE include use of kallikrein inhibitor, bradykinin receptor antagonist or a C1 esterase inhibitor (See Feussner, page 2566, right column).

With regard to claim 19, the commercial C1-1NH tested by Feunnser are from human plasma-derived C1 esterase inhibitor (See Abstract and Introduction).


Claim(s) 1, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasthuri (Biomarkers 2007 12:287) in view of Martin (J. Amer. Soc. Mass Spectrometry 2013, 24:1242).

Kasthuri teaches extracting blood samples from subjects followed by mass spectrometry in analyzing the level of C1 esterase inhibitor (See Abstract; Materials and Methods and Figure 3). 

However, Kasthuri does not explicitly teach measuring blood samples with the step of spotting blood on a plate, drying the blood, extracting proteins followed by mass spectrometry analysis. 

Martin reference is in an analogous field, i.e. analyzing target proteins of blood samples from subject’s finger prick.  Martin teaches collecting dried blood sample (from dried blood spots “DBS”), trypsizining followed by mass spectrometry analysis (see Abstract; Materials and Methods; Figure 1).  Note, using such technique in analyzing blood sample is well-known and commonly practiced in the field. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Martin in measuring C1-1NH from the blood sample of a subject with reasonable expectation of success because mass spectrometry is a routine practice in the field, and blood sample collection and drying (“DBS”) is also well-known in the field. One ordinary skill in the art would have reasonable anticipation of success when employing these conventional steps.

With regard to claim 6, PBS buffer was used in extraction. 

With regard to claim 7, the DBS is a filter paper (See Martin Introduction).

With regard to claim 8, same rationale as discussed above that it is within routine practice to one ordinary skill to optimize the drying time (i.e. at least 3 hours) in room temperature. 


The following references have been considered pertinent to the invention.

Mandle (J. Immunology  1994 152:4680-4685) “Acquired C1 inhibitor deficiency as a result of an autoantibody to the reactive center region of C1 inhibitor”.

Yang  (Clinical Chem 2010 56:127) “Increased Complement factor H with decreased factor B determined by proteomic differential displays as a biomarker of Ta Chi Chuan Exercise”.


Allowable Subject Matter
Claims 2-4, 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, still applicants need to overcome issue of 35 USC 112(b) for claim 2.   No prior art teaches or fairly suggests incubating the blood sample with C1s and a C1s substrate followed by analyzing C1-esterase inhibitor in the blood sample. The closest prior art is the reference of Cozma where Cozma teaches spotting blood on a filter paper, drying the blood, extracting the proteins from the blood followed by measuring the C1-esterase inhibitor. However, Cozma does not teach or fairly suggest incubating the blood sample with C1s and a C1s substrate prior to analyze C1-esterase inhibitor. 

Conclusion 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641